Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/12/2022 regarding claim 1 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that Hall fails to disclose a lateral force applied to said user to reduce laterial bulging of said soft tissue as claimed in claim 1 (previously claim 8). 
Migneco et al. as modified with Hall discloses all the structural limitations. Hall discloses plurality of side bladders used on the side bolsters and adjust the seat by inflating and deflating to be in contact with user’s leg or back to provide comfort (para 0023). Therefore, Hall is well capable of performing the intended use of to reduce laterial bulging of said soft tissue since Hall discloses all the structural limitations. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migneco et al. (US 2019/0344043) in view of Steifensand (DE 102007006866 B4) and Hall et al.
Regarding claim 1, Migneco et al. disclose a seat assembly 20, comprising: a seat 22; a seat actuator 130 configured to adjust the seat; a sensor assembly 134 connected to the seat and configured to detect pressure applied to the seat; and an electrical control unit (ECU) 40 operatively connected to the seat actuator and the sensor assembly; 
However, Migneco et al. fail to disclose the ECU is configured to reduce soft tissue stress in soft tissue of a user of the seat via adjusting the seat with the seat actuator.
Instead, Steifensand discloses the ECU is configured to reduce soft tissue stress in soft tissue of a user of the seat via adjusting the seat with the seat actuator (see translated description where it discloses “this could stimulate the user's circulation of blood, thereby preserving the muscles from fatigue and reducing or preventing disorders in affected tissue parts of the user's body. A massage system can also be used to counteract tissue and / or muscle relaxation, in particular to keep the muscles trained especially during prolonged sitting.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Steifensand and use the invention to reduce soft tissue stress in the inventio of Migenco et al. in order to prevent any physical and psychological disorder).
Furthermore, Migenco et al. fail to disclose the seat includes a first bolster and a second bolster ; the seat actuator includes a bladder assembly including a plurality of bladders; the plurality of bladders includes a first bolster bladder associated with the first bolster and a second bolster bladder associated with the second bolster; and adjusting the seat with the seat actuator includes operating the seat actuator adjust an inflation level of at least one of the first bolster bladder and the second bolster bladder to adjust an amount of lateral force applied to said user by the first bolster and/or the second bolster to reduce lateral bulging of said soft tissue.
Hall et al. disclose the seat 10 includes a first bolster 44 and a second bolster 44; the seat actuator includes a bladder assembly including a plurality of bladders 22; the plurality of bladders includes a first bolster bladder associated with the first bolster and a second bolster bladder associated with the second bolster; and adjusting the seat with the seat actuator includes operating the seat actuator adjust an inflation level of at least one of the first bolster bladder and the second bolster bladder to adjust an amount of lateral force applied to said user by the first bolster and/or the second bolster to reduce lateral bulging of said soft tissue.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Hall et al. and bolsters with bladders in the invention of Migneco et al. in order to provide accurate comfort while preventing any damages.
Regarding claim 21, Migenco et al. disclose all the limitations except of the functional language of the ECU configured to generate, detect, assemble, track and reduce. However, all these limitations are process claims dependent on an article claim. And since Migenco et al. disclose all the structural limitations it is well capable of performing the functions. 
Regarding claim 2, Migneco et al. as modified with Steifensand further disclose the ECU is configured to reduce the soft tissue stress (Steifensand) via actuating the seat actuator to adjust at least one of: an inclination angle defined between a seat base and a seat back of the seat; a position of at least one bolster of the seat; and an inflation level of at least one bladder 130 (Migneco et al.) of the seat.
Regarding claim 3, Migneco et al. further disclose seat has plurality of regions and the sensor assembly configured to detect a plurality of characteristics of said user. 
Since Migenco et al. disclose all the structural limitations, it is well capable performing the function of the ECU is configured to generate a model for at least one portion of a body of said user based on the plurality of characteristics of said user; and the ECU is configured to determine an expected composition of said soft tissue of said user associated with the plurality of regions of the seat based on the model.
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migneco et al. (US 2019/0344043) in view of Steifensand (DE 102007006866 B4) and Hall et al., as applied to claim 1 above and further in view of Kuboki et al. (6,345,839).
Regarding claim 4, Kuboki et al. disclose the seat has a plurality of regions (separated by 20a); the sensor assembly includes a pressure sensor array 14 configured to detect a respective localized pressure of the plurality of regions; and the ECU 6 is configured to compare the respective localized pressure of at least one of the plurality of regions to a pressure threshold (col. 8, lines 3-34), and if respective localized pressure exceeds the pressure threshold, the ECU is configured to reduce said soft tissue stress of said soft tissue in said at least one of the plurality of region (well capable of performing the function)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Kuboki et al. and use a pressure sensor array on plurality of regions of the seat in the invention of Migneco et al. as modified for the purpose of providing accurate comfort while preventing any damages.
Regarding claim 5, Kuboki et al. disclose the seat has a plurality of regions (separated by 20a); the sensor assembly 14 is configured to detect a plurality of characteristics of said user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Kuboki et al. and use a pressure sensor array on plurality of regions of the seat in the invention of Migneco et al. as modified for the purpose of providing accurate comfort while preventing any damages.
Furthermore, Steifensand discloses the ECU 23 is configured to determine an expected composition of said soft tissue of said user associated with the plurality of regions 21 of the seat based on the plurality of characteristics of said user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Steifensand and use the invention to reduce soft tissue stress in the inventio of Migenco et al. in order to prevent any physical and psychological disorder).
Regarding claim 6, Kuboki et al. disclose the sensor assembly includes a pressure sensor array 147 configured to detect a respective localized pressure of the plurality of regions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Kuboki et al. and use a pressure sensor array on plurality of regions of the seat in the invention of Migneco et al. as modified for the purpose of providing accurate comfort while preventing any damages.
Furthermore, Steifensand discloses the ECU 23 is configured to compare the respective localized pressure of the plurality of regions 21 to a respective pressure threshold; and the respective pressure thresholds correspond to the expected compositions of said soft tissue associated with the respective regions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Steifensand and use the invention to reduce soft tissue stress in the inventio of Migenco et al. in order to prevent any physical and psychological disorder.
Regarding claim 7, Kuboki et al. disclose the seat includes a seat base 1 and a seat back 2; the pressure is distributed across the seat such that at least one surface of the seat is subjected to a plurality of localized pressures; the sensor assembly includes a first pressure sensor array 4 connected to the seat base and a second pressure sensor array 5 connected to the seat back; the first pressure sensor array and the second pressure sensor array are configured to detect the plurality of localized pressures; and the first pressure sensor array and the second pressure sensor array are integrated in a seat cover 1a, 2a of the seat.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Kuboki et al. and use a pressure sensor array on plurality of regions of the seat base and back cover in the invention of Migneco et al. as modified for the purpose of providing accurate comfort while preventing any damages.
Furthermore, Steinfensand discloses reducing the soft tissue stress includes reducing the respective localized pressure of at least one of the plurality of regions in which the respective localized pressure exceeds the respective localized pressure threshold
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Steifensand and use the invention to reduce soft tissue stress in the inventio of Migenco et al. in order to prevent any physical and psychological disorder.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Hall et al. and bolsters with bladders in the invention of Migneco et al. in order to provide accurate comfort while preventing any damages.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migneco et al. (US 2019/0344043) in view of Steifensand (DE 102007006866 B4), as applied to claim 1 above and further in view of Kuboki et al. (6,345,839) and Hall et al. (US 2016/0129920).
Regarding claim 9, Kuboki et al. disclose the seat includes a seat base 1, a seat back 2 connected to the seat base, the pressure includes a plurality of first localized pressures of the seat base and a plurality of second localized pressures of the seat back; the sensor assembly includes (i) a first pressure sensor array 4 connected to the seat base and configured to detect the plurality of first localized pressures, and (ii) a second pressure sensor array 5 connected to the seat back and configured to detect the plurality of second localized pressures. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Kuboki et al. and use a pressure sensor array on plurality of regions of the seat in the invention of Migneco et al. as modified for the purpose of providing accurate comfort while preventing any damages.
Furthermore, Hall et al. disclose a plurality of bolsters 44, the plurality of bolsters includes a first base bolster, a second base bolster, a first back bolster, and a second back bolster; the first base bolster and the second base bolster connected to opposite sides of the seat base; the first back bolster and the second back bolster connected to opposite sides of the seat back, and the ECU 26 is configured to: compare one or more of the first and second localized pressures to a pressure threshold; and adjust the seat and reduce soft tissue stress via actuating the seat actuator to adjust a position of at least one bolster of the plurality of bolsters to adjust an amount of lateral force applied to said user by the plurality of bolsters to reduce lateral bulging of said soft tissue.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Hall et al. and bolsters with bladders in the invention of Migneco et al. in order to provide accurate comfort while preventing any damages.
Allowable Subject Matter
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: There are many similarities and dissimilarities between applicant’s invention and the invention of Migenco et al. However, Migenco et al. fail to disclose the sensor assembly including a pressure sensor array connected to the seat, the method comprising: obtaining information about a user via an occupant sensor of the sensor assembly; generating a model for at least one portion of a body of said user based on the obtained information; determining, via the ECU, an expected composition of soft tissue of said at least one portion of said body that is associated with the plurality of regions of the seat based on the model; detecting a pressure applied to the seat by[[ a]] said user via the sensor assembly; comparing the detected pressure to a pressure threshold via the ECU; and if the detected pressure exceeds the pressure threshold, reducing soft tissue stress in said soft tissue of said user via adjusting the seat via the seat actuator, wherein the plurality of regions are subjected to a respective localized pressure by the pressure applied to the seat by said user; and detecting the pressure applied to the seat includes detecting the respective localized pressures of the plurality of regions of the seat via the pressure sensor array. No other prior art references in the record whether taken alone or in combination can solve these dissimilarities. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/               Primary Examiner, Art Unit 3636